Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on the new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4, 6-9, 11-14, 16-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by US 2020/0128547 A1 by SHI et al. (hereafter referred to as SHI).
Regarding claim 1, Shi teaches a method performed by a terminal in a communication system (see at least Fig. 1 and ¶ [0001]), the method comprising:
receiving, from a base station (see at least ¶ [0056]-[0057], and [0095]), information on a first channel state information (CSI) resource corresponding to a first frequency band (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”) and information on a second CSI resource corresponding to a second frequency band (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”), wherein at least part of the second frequency band is different from the first frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands, and in the plurality of frequency bands, numerologies of at least two frequency bands are different.”);
receiving, from the base station (see at least ¶ [0056]-[0057], and [0095]), a CSI related signal on the first CSI resource corresponding to the first frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”);
obtaining CSI for the second frequency band based on the CSI related signal received on the first CSI resource (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”), by assuming the CSI related signal is transmitted in the second CSI resource corresponding to the second frequency band in which the CSI related signal is not transmitted (see at least ¶ [0020]; “a determining module, configured to determine, according to the frequency band indication information, the frequency band at which the CSI-RS is located.”); and
transmitting, to the base station, the CSI for the second frequency band (see at least Fig. 6).

Regarding claim 2, Shi teaches the method of claim 1.  In addition, Shi  teaches wherein the CSI related signal is not received on the second CSI resource corresponding to the second frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”).

Regarding claim 4, Shi teaches the method of claim 1.  In addition, Shi teaches wherein the CSI related signal is received on a plurality of symbols (see at least ¶ [0061]).

Regarding claim 6, SHI teaches a method performed by a base station in a communication system, the method comprising:
transmitting, to a terminal, information on a first channel state information
(CSI) resource corresponding to a first frequency band and information on a second CSI resource corresponding to a second frequency band (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”);
transmitting, to the terminal, a CSI related signal on the first CSI resource corresponding to the first frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”); and
receiving, from the terminal, at least one of CSI for the first frequency band or CSI for the second frequency band, wherein at least one of the CSI for the first frequency band or the CSI for the second frequency band is obtained based on the CSI related signal transmitted on the first CSI resource (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”).

Regarding claim 7, Shi teaches the method of claim 6.  In addition, Shi teaches wherein the CSI related signal is not transmitted on the second CSI resource corresponding to the second frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”).

Regarding claim 9, Shi teaches the method of claim 6.  In addition, Shi teaches wherein the CSI related signal is transmitted on a plurality of symbols (see at least ¶ [0061]).

Regarding claim 11, SHI teaches a terminal in a communication system (see at least Fig. 8), the terminal comprising:
a transceiver (see at least Fig. 8); and
at least one processor (see at least Fig. 8) configured to:
receive, from a base station, information on a first channel state information (CSI) resource corresponding to a first frequency band and information on a second CSI resource corresponding to a second frequency band (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”), wherein at least part of the second frequency band is different from the first frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands, and in the plurality of frequency bands, numerologies of at least two frequency bands are different.”);
receive, from the base station, a CSI related signal on the first CSI resource corresponding to the first frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”);
obtain CSI for the second frequency band based on the CSI related signal received on the first CSI resource (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”); and
transmit, to the base station, the CSI for the second frequency band (see at least Fig. 6).

Regarding claim 12, Shi teaches the terminal of claim 11.  In addition, Shi teaches wherein the CSI related signal is not received on the second CSI resource corresponding to the second frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”).

Regarding claim 14, Shi teaches the terminal of claim 11.  In addition, Shi teaches wherein the CSI related signal is received on a plurality of symbols (see at least ¶ [0061]).

Regarding claim 16, SHI teaches a base station in a communication system (see at least Fig. 2), the base station comprising:
a transceiver (see at least Fig. 9); and
at least one processor (see at least Fig. 9) configured to:
transmit, to a terminal, information on a first channel state information
(CSI) resource corresponding to a first frequency band and information on a second CSI resource corresponding to a second frequency band (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”), wherein at least part of the second frequency band is different from the first frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands, and in the plurality of frequency bands, numerologies of at least two frequency bands are different.”), transmit, to the terminal, a CSI related signal on the first CSI resource corresponding to the first frequency band (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”), and receive, from the terminal, at least one of CSI for the first frequency band or CSI for the second frequency band, wherein the CSI for the second frequency band is obtained based on the CSI related signal transmitted on the first CSI resource (see at least Fig. 3 and ¶ [0016], [0063]-[0066]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located, the frequency band is one of a plurality of frequency bands.”).

Regarding claim 17, Shi teaches the base station of claim 16.  In addition, Shi teaches wherein the CSI related signal is not transmitted on the second CSI resource corresponding to the second frequency band (see at least ¶ [0016]; “a generating module, configured to generate frequency band indication information, where the frequency band indication information is used to indicate a frequency band at which a channel state information-reference signal CSI-RS is located”).

Regarding claim 19, Shi teaches the base station of claim 16.  In addition, Shi teaches wherein the CSI related signal is transmitted on a plurality of symbols (see at least ¶ [0061]).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHI as applied to claims 1, 6, 11, and 16 above, in view of US 2018/0183650 A1 by Zhang et al. (hereafter referred to as Zhang).
Regarding claim 3, SHI teaches the method of claim 1.  
SHI does not appear to specifically disclose the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal.
 In the same field of endeavor, Zhang teaches the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal (see at least ¶ [0121]; “The channel information may be associated with: signal strength, signal amplitude, signal phase, attenuation of the wireless signal through the wireless multipath channel, received signal strength indicator (RSSI), channel state information (CSI), an equalizer information, a channel impulse response, a frequency domain transfer function, information associated with at least one of: a frequency band, a frequency signature, a frequency phase, a frequency amplitude, a frequency trend, a frequency characteristics, a frequency-like characteristics…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the CSI taught by SHI with the CSI taught by Zhang in order to provide efficient channel information.

Regarding claim 8, SHI teaches the method of claim 6.  
SHI does not appear to specifically disclose the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal.
 In the same field of endeavor, Zhang teaches the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal (see at least ¶ [0121]; “The channel information may be associated with: signal strength, signal amplitude, signal phase, attenuation of the wireless signal through the wireless multipath channel, received signal strength indicator (RSSI), channel state information (CSI), an equalizer information, a channel impulse response, a frequency domain transfer function, information associated with at least one of: a frequency band, a frequency signature, a frequency phase, a frequency amplitude, a frequency trend, a frequency characteristics, a frequency-like characteristics…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the CSI taught by SHI with the CSI taught by Zhang in order to provide efficient channel information.

Regarding claim 13, SHI teaches the terminal of claim 11.  
SHI does not appear to specifically disclose the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal.
 In the same field of endeavor, Zhang teaches the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal (see at least ¶ [0121]; “The channel information may be associated with: signal strength, signal amplitude, signal phase, attenuation of the wireless signal through the wireless multipath channel, received signal strength indicator (RSSI), channel state information (CSI), an equalizer information, a channel impulse response, a frequency domain transfer function, information associated with at least one of: a frequency band, a frequency signature, a frequency phase, a frequency amplitude, a frequency trend, a frequency characteristics, a frequency-like characteristics…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the CSI taught by SHI with the CSI taught by Zhang in order to provide efficient channel information.

Regarding claim 18, SHI teaches the base station of claim 16.  
SHI does not appear to specifically disclose the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal.
 In the same field of endeavor, Zhang teaches the CSI for the second frequency band is obtained based on a channel impulse response (CIR) of the CSI related signal (see at least ¶ [0121]; “The channel information may be associated with: signal strength, signal amplitude, signal phase, attenuation of the wireless signal through the wireless multipath channel, received signal strength indicator (RSSI), channel state information (CSI), an equalizer information, a channel impulse response, a frequency domain transfer function, information associated with at least one of: a frequency band, a frequency signature, a frequency phase, a frequency amplitude, a frequency trend, a frequency characteristics, a frequency-like characteristics…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the CSI taught by SHI with the CSI taught by Zhang in order to provide efficient channel information.
Allowable Subject Matter
11.	Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465